Citation Nr: 1117867	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-12 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for rotator cuff tear, and adhesive capsulitis of the right shoulder, also claimed as loss of use of the upper right extremity.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, denied entitlement to compensation under 38 U.S.C.A. § 1151 for a rotator cuff tear and adhesive capsulitis of the right shoulder, also claimed as loss of use of right upper extremity. 


FINDING OF FACT

Competent medical evidence reflects that the Veteran does not have any additional right shoulder disability, to include a rotator cuff tear, and adhesive capsulitis of the right shoulder, also claimed as loss of use of the upper right extremity, which is due to VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing hospital care for the Veteran.


CONCLUSION OF LAW

The requirements for compensation for a right shoulder disability, to include a rotator cuff tear, and adhesive capsulitis of the right shoulder, also claimed as loss of use of the upper right extremity as a result of VA medical treatment under the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.361, 3.800 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the appellant in July 2007 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence for his claim for entitlement to benefits under 38 U.S.C.A. § 1151.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, and lay statements have been associated with the record.  The Veteran was provided with a VA examination in October 2008.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected. 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 1151, the only requirement was that additional disability or death was 'the result of' VA hospital care, medical or surgical treatment, or examination.  However, 38 U.S.C.A. 
§ 1151 has been amended.  For claims filed on or after October 1, 1997, as here, the amended statute provides, in relevant part, that a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was either (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  In other words, in either case, in order for service connection to be warranted, causation would need to be shown.

The implementing regulation (applicable to 1151 claims received on or after October 1, 1997) is 38 C.F.R. § 3.361, which provides that, in addition to a showing of additional disability or death, there must be evidence that the hospital care, medical or surgical treatment, or examination caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2010).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the proximate cause of the disability or death is an event not reasonably foreseeable.  Under 38 C.F.R. § 3.361(d)(2), whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran contends that, due to treatment of his right shoulder by the VA, including claimed injections for pain, he has lost the use of his right shoulder.

An October 2008 VA examination report shows that the Veteran had an magnetic resonance imaging study (MRI) prior to his first surgery in July 2003 which revealed a complete rotator cuff tear and lateral downsloping of the humeral head configuration which predisposed him to impingement.  He had surgery on October 16, 2003, due to rotator cuff tear, which repaired his rotator cuff.  He indicated that he developed pain in 2005 and was given injections and sent to a fee basis to an orthopedic surgeon which recommended treatment at the VA due to septic arthritis.  The Veteran had another surgery.  The Veteran continued with pain and developed avascular necrosis of the femoral head and had a right shoulder hemiarthroplasty.  The VA examiner noted that the Veteran had several surgeries.  On October 16, 2003, the Veteran underwent a right shoulder rotator cuff repair.  On November 1, 2005, the Veteran underwent a right shoulder arthroscopy and partial synovectomy and incision and drainage due to septic arthritis.  On March 6, 2006, the Veteran underwent a right shoulder arthroscopic debridement and manipulation adhesive capsulitis secondary to post septic arthritis of the right shoulder and right shoulder RCT.  The examiner diagnosed right shoulder rotator cuff tear, repair times two, right shoulder septic arthritis, arthroscopy with debridement, right shoulder adhesive capsulitis, right shoulder arthroscopy and manipulation, and right humeral head necrosis, right shoulder hemiarthroscopy.  

In rendering his opinion, the examiner noted that the Veteran had an MRI of the right shoulder on July 22, 2003 before the first surgery, showing complete distal supraspinatous and subscapularis tear associated with medial dislocation of the right biceps tendon and lateral downsloping acromial configuration which predisposed the Veteran to impingement.  The examiner therefore noted that, prior to the four surgeries and injections, he had severe conditions of the right shoulder that would predispose him to limitation of motion of the right upper extremity and loss of use.  So, the examiner found, the Veteran had a preexisting serious condition of the right shoulder.  The examiner then noted that the Veteran had surgery of the right shoulder on October 16, 2003, with right shoulder rotator cuff repair with no complications.  He had a surgical consent permit signed in which he was told about the possible complications of surgery which were infection, damage to surrounding tissue and hemorrhage.  The Veteran came to the VAMC on October 8, 2005, due to right shoulder pain after an abrupt movement two days prior.  He was injected with anti-inflammatory injections without relief.  On October 10, 2005, he had a referral to an orthopedic surgeon.  On November 1, 2005, the Veteran came to the VAMC after evaluation with fee basis orthopedic doctor one day prior during which he had pus aspirated from the right shoulder and an assessment of possible septic arthritis.  The orthopedic surgeon evaluated the Veteran the same day and decided to do an incision and drainage due to septic arthritis.  The Veteran had a surgical consent form done on November 1, 2005 and signed by the Veteran in which possible complications were discussed including bleeding, generalized infection, loss of function, risk of anesthesia and death.  He had surgery on November 5, 2005 with a diagnostic arthroscopy and found with a rotator cuff tear and done cleansing and debridement and irrigation with abundant normal saline bacitracin antibiotics.  On March 6, 2006, the Veteran had a third surgery after signature of surgical consent for in which it was discussed with Veteran about complications manipulation of the right shoulder due to secondary rotator cuff injury and past septic arthritis.  On March 26, 2007, the Veteran underwent a right shoulder hemiarthroplasty due to a severe frozen shoulder with avascular necrosis of the humeral head.  The examiner noted that all four surgeries were done to his right shoulder without acute shoulder post operative complications.  

All four surgeries were done with surgical consent form signed where complication were discussed.  The examiner noted that there were no intraarticular injections on the right shoulder on October 16, 2003, as the Veteran has claimed.  The examiner noted that the only time he was operated on and had an injection of anti-inflammatory agents was on October 8, 2005 and an intraarticularly injection on March 6, 2006  during manipulation of the right shoulder with no complications.  The examiner noted that, with a preexisting severe right shoulder condition as seen on MRI in July 2003, it was his opinion that the loss of use of the right upper extremity was not caused by or the result of surgeries or treatment by the VA.  As seen on medical records, proper follow up and treatment were given on all four surgeries at the VA for this Veteran before and after his surgeries.  The examiner also noted that the Veteran had not had any injections to his right shoulder the day he had his first surgery on October 16, 2003.

As noted above, a Veteran would qualify to receive benefits under 38 U.S.C.A. 
§ 1151 for an additional disability that was caused by VA medical care in two instances.  First, if the proximate cause of the disability or death was the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, and second, if the proximate cause of the disability or death was an event not reasonably foreseeable.  

With regard to the first instance, the evidence would need to show that he has an additional disability and that it is the result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination.  In this case, however, while there is obvious evidence that the Veteran has an additional disability as a result of his treatment, there is no evidence that reflects that the Veteran's additional disability is a result of VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care and treatment for his right shoulder.  The November 2008 VA examiner reviewed the claims file in detail, and provided the opinion that the loss of use of the right upper extremity was not caused by or the result of surgeries or treatment by the VA.  The examiner noted that the Veteran had a severe shoulder disorder even prior to the initial surgery, which predisposed him to limitations.  He also found that proper follow up and treatment were given on all four surgeries at the VA for this Veteran before and after his surgeries.  As such, the competent medical evidence of record fails to show that the Veteran's rotator cuff tear, and adhesive capsulitis of the right shoulder is a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA while treating his right shoulder problems in 2003 and 2004.  

With regard to the second instance, the Board notes that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  In this case, in November 2008 the examiner indicated that the Veteran's signed consent forms described all risk factors with each of the surgeries he underwent, and the Board notes that these consent forms are part of the claims file.  These consent forms detail the risks involved in each of the procedures.  In particular, the Board notes that the consent form signed by the Veteran prior to his November 2005 right shoulder surgery which informed the Veteran of the risks, including bleeding, generalized infection, loss of function, risk of anesthesia and death.  In addition, prior to his March 2006 surgery, the Veteran signed a consent form which informed him that the risks included complications with manipulation of the right shoulder joint, due to secondary rotator cuff injury and past septic arthritis.  As these conditions, including loss of function of the Veteran's right shoulder, were listed on his signed consent forms, the Board finds that they were reasonably foreseeable risks of the Veteran's right shoulder surgeries, and therefore are not subject to disability benefits under 38 U.S.C.A. § 1151.

Thus, a preponderance of the evidence is against the Veteran's claim for 38 U.S.C.A. § 1151 compensation for rotator cuff tear, and adhesive capsulitis of the right shoulder, also claimed as loss of use of the upper right extremity.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  As such, entitlement to compensation for additional disability resulting from treatment at a VA facility cannot be granted.  38 C.F.R. § 3.361.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for rotator cuff tear, and adhesive capsulitis of the right shoulder, also claimed as loss of use of the upper right extremity resulting from treatment at a VA facility, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


